Exhibit 23.2 CERTIFIED PUBLIC ACCOUNTANTS , SUITE 1525 SHREVEPORT, LOUISIANA 71101 318-429-1525 PHONE · 318-429-2070 FAX Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated February 20, 2010 on the financial statements of Minden Bancorp, Inc. and Subsidiaries as of December 31, 2009 and 2008 and for each of the years in the two-year period ended December 31, 2009 included herein and the reference to our firm under the heading "Experts" in the prospectus of Minden Bancorp, Inc., which is a part of Amendment No. 1 to the Registration Statement on Form S-1 for Minden Bancorp, Inc. and a part of Amendment No. 1 to the Form AC for Minden Mutual Holding Company of and the Application H-(e)1-S for Minden Bancorp, Inc. Heard, McElroy & Vestal, LLP October 22,2010 Shreveport, Louisiana A PROFESSIONAL SERVICES FIRM hmv@hmvcpa.com E-MAIL SHREVEPORT · MONROE · DELHI www.hmvcpa WEB ADDRESS
